UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K Current report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May25, 2010 TriCo Bancshares (Exact name of registrant as specified in its charter) California 0-10661 94-2792841 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 63 Constitution Drive, Chico, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (530) 898-0300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07:Submission of Matters to a Vote of Security Holders At the Annual Meeting of Shareholders on May 25, 2010, two items were submitted to a vote of shareholders through the solicitation of proxies. A copy of the voting results is attached as Exhibit 99.1 and is incorporated herein by reference Item 9.01:Financial Statements and Exhibits (c)Exhibits Annual Meeting Voting Results, May 25, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TRICO BANCSHARES Date: May 26, 2010 By /s/Thomas J. Reddish Thomas J. Reddish, Executive Vice President and Chief FinancialOfficer (Principal Financial and Accounting Officer Exhibit99.1 Annual Meeting Voting Results, May 25, 2010 At the Annual Meeting of Shareholders of TriCo Bancshares held on May 25, 2010, the items listed below were submitted to a vote of the shareholders through the solicitation of proxies. The proposals are described in the Company’s Proxy Statement for the 2010 Annual Meeting of Shareholders. Each of the items was approved by the shareholders pursuant to the voting results set forth below. Item1 — Election of Directors. The following individuals were elected as directors to serve until the 2011 Annual Meeting of Shareholders or until their successors are elected and qualified. The voting results were as follows: Nominee For Withheld Broker Non-Vote Donald J. Amaral William J. Casey Craig S. Compton L. Gage Chrysler III JohnS.A. Hasbrook Michael W. Koehnen Donald E. Murphy Steve G. Nettleton Richard P. Smith Carroll R. Taresh Alex A. Vereschagin W. Virginia Walker Item2 — Ratification of Selection of Moss Adams as Company’s Independent Auditors for Fiscal Year 2010. The voting results were as follows: ForAgainstWithheldBroker Non-Vote 12,829,48528,401 54,4220
